Case 1:16-cv-04978-ERK-CLP Document 44-3 Filed 11/19/18 Page 1 of 41 PageID #: 419




               Exhibit 1
Case 1:16-cv-04978-ERK-CLP Document 44-3 Filed 11/19/18 Page 2 of 41 PageID #: 420

                                                                                                                                                      DEMAND FOR ARBITRATION
                 A¡nnnrceN AnstrRATtoN AssoctATIoN'
                                                                                                                                            CONSUMER ARBITRATION RULES

1.    Which party     is   sending the filing documents to the AAA? (check one)                       Z   Consumer         E    Business

2. Brìefly explain the dispute (include additional sheets orforms as needed).

 See attached Complaint. Claims against Respondent under the                                         Truth in Lending Act, under New York General Business Law                                         $$
 349 and 350, and for common law fraud,

                                                                                                                                                                                                            E
                                                                                                           4, State any other relief you are seeking:
 3. Specily the amount of money in dispute, if any:                     $ To be determined'
                                                                                                           E    Attorneys Fees        Ú    lnterest   ø   Arbitration Costs
                                                                                                            n   Other; explain below:

 5. ldentify the requested city and srare for the hearlng if an in-person hearing ìs to be held: IN-PERSoN HEARING IN MANHATTAN, NY

      Compl ete            informati on   re s a rdi ng   both the Co nsu mer a nd th e Busi ness. Attach addition a sheets or forms                       as ne eded,
 ó.

 Consumer:                                                                                                 Business:


 Name: William J. Lovelace and Octavia Lovelace                                                             Name: Showroom Auto, LLC

 Address;                                                                                                  Address:
                 ß3-14 l42ndStreet, 2nd Floor                                                                              42-08 35th Avenue



                                                                                                            City: ¡e¡g Island City                             State: NY                   Zip Code: rrrot
 City:     $6ì11þ   Q2q¡e                                 State:   ¡y             Zip Code: rr+re

 Telephone                                                Fax:                                              Telephone: 7l 8-349-9600                           Fax:719-349-961¡


 Email Address:                                                                                             Email Address


 Consumer's Representative (if known):                                                                      Business' Representative (if known):

  Name: g¡¡¿¡ L. Bromberg                                                                                   Name: Ira B. Pollack

  Firm: Bromberg Law office, P.c.                                                                           Firm:    1ru   B. Pollack & Associates, PLLC

  Address;                                                                                                  Address:
                 26 Broadway, 2lst Floor, suite 10004                                                                      1   l8-35 Queens Boulevard



                                                          State: NY                Zip Coder                City:   Pe¡es1 Hi[[g                                State: NY                      Zip Code: rr:rs
  City: New York                                                                                  rooo+



  Telephone:                                              Fax 12t2)Z4g-'7909                                Telephone:         7   ß-261   -27 OO               Fax:   7   1   9-7¡9-667   1
                     el2)     Z4S_.7   906

     Email Address: brian@bromberglawoffice.com                                                              Ëmail Address: irabpollack@yahoo.conr

                                                                        Date: l0llgl}Ol'1                    Sìgn atu re*                                                         Date
     Signatu
                                                                                                                                                                                                  the AAA or
     r Signatures are required from each party for             to Arbitratìon when the parties' contract has no arbitrat¡on clause, or the arbitration clause does not provide for arb¡tratioñ by
     under ¡ts Rules, or a court order does not name       AAA or its Rules, or if there is no contract.


 7, Send a copy of the completed form to the AAA together with:

 o       A clear, legible copy ol the contract;
 .       The properfiling fee (see Costs of Arbitration section of the ConsumerArbitration Rules); and
 .       A copy of the court order, if arbitration is court-ordered

 8. Send a copy of the completed form and contract to all parties'

 9. Retain a copy of the lorm and all filing documents for your records.
                                                                                                                           and liling fee to AAA Case Filing
 Cases may be filed with the AAA by mail, facsimile, email, or onlìne. To file by majl send the initial filing documents
            j                      Suie       Voorhees, NJ 08043. To file via fax send the in itial filing documents and a completed    charge card- authorìzation
 S"rv¡c.., í 01 Lau rel Oa k Road,      1 00,
 formfor'thefilingfee þAll-lrjq-Aqil.To'filebyemail sendthefilingdocumentsandacompletldchargecardauthorizationformforthefiling{ee
                                                                                                                         are available at w!v!v açLprg or
 to CaseFiling@aãr.org, To file online via AAA WebFile, visit wlyw¡clårg and click on File & Manage a Case, Filing forms
 UV.ul¡ng Crrto"*t Survice at 1-800-778-7879. When filing electronically no hard copies are required.
Case 1:16-cv-04978-ERK-CLP Document 44-3 Filed 11/19/18 Page 3 of 41 PageID #: 421



  Additional Consumer’s Representative:

  Daniel S. Blinn
  Consumer Law Group, LLC
  35 Cold Spring Road, Suite 512
  Rocky Hill, CT 06067
  Telephone: (860) 571-0408
  Fax: (860) 571-7457
  Email: dblinn@consumerlawgroup.com; lminer@consumerlawgroup.com
Case 1:16-cv-04978-ERK-CLP Document 44-3 Filed 11/19/18 Page 4 of 41 PageID #: 422




              Exhibit A
Case
   Case
     1:16-cv-04978-ERK-CLP
        1:16-cv-04978-ERK-CLP
                            Document
                               Document
                                     44-31 Filed
                                           Filed 11/19/18
                                                 09/07/16 Page
                                                          Page 51 of
                                                                  of 41
                                                                     9 PageID
                                                                        PageID#:#:1423



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NEW YORK


  WILLIAM J. LOVELACE and                    :    NO. 16-CV-4978
  OCTAVIA LOVELACE                           :
       Plaintiffs,                           :
                                             :    JURY DEMANDED
        v.                                   :
                                             :
                                             :
  SHOWROOM AUTO, LLC                         :
      Defendant                              :
                                             :

                                     COMPLAINT

                                   I. INTRODUCTION

          1.   This is a suit brought under the Truth in Lending Act (“TILA”), 15

    U.S.C. § 1601, et seq., and the New York General Business Law (“GBL”) §§ 349

    and 350.

                                     II. PARTIES

          2.   Plaintiff William J. Lovelace (“William”) is a consumer and natural

    person residing in South Ozone Park, New York.

          3.   Plaintiff Octavia Lovelace (“Octavia”) is a consumer and natural

    person residing in South Ozone Park, New York. She is William’s daughter.

          4.   Defendant Showroom Auto is a New York corporation that operates an

    automobile dealership in Long Island City, New York.

                            III. JURISDICTION AND VENUE

          5.   This Court has subject matter jurisdiction under 15 U.S.C. § 1640(e)

    and 28 U.S.C. § 1331.
Case
   Case
     1:16-cv-04978-ERK-CLP
        1:16-cv-04978-ERK-CLP
                            Document
                               Document
                                     44-31 Filed
                                           Filed 11/19/18
                                                 09/07/16 Page
                                                          Page 62 of
                                                                  of 41
                                                                     9 PageID
                                                                        PageID#:#:2424



          6.    This Court has supplemental jurisdiction over Plaintiffs’ state law

    claims under 28 U.S.C. § 1367.

          7.    This court has jurisdiction over Showroom Auto because it is a New

    York entity that regularly conducts business in this state.

          8.    Venue in this court is proper because the claims involve a transaction

    that occurred in this district.

                               IV. FACTUAL ALLEGATIONS

          9.    On or about April 7, 2016, Octavia saw an advertisement on Showroom

    Auto’s website and www.usedcarsgroup.com for a 2014 Mercedes Benz C300 (the

    “Vehicle”) for a price of $23,981.

          10. After contacting Showroom Auto to confirm that the Vehicle was still

    available, Octavia and her father, William, travelled to the dealership and met

    with a Showroom Auto salesman.

          11. Octavia discussed the Vehicle with Showroom Auto personnel, who

    confirmed that the cash price of the Vehicle was $23,981.

          12. Octavia told Showroom Auto that she had $10,000 to put down for the

    purchase of the Vehicle.

          13. Showroom Auto suggested to Octavia that the car be put in only

    William’s name due to Octavia’s credit, but Showroom Auto knew and understood

    that Octavia would be the primary driver and would be making payments for the

    Vehicle.




                                            2
Case
   Case
     1:16-cv-04978-ERK-CLP
        1:16-cv-04978-ERK-CLP
                            Document
                               Document
                                     44-31 Filed
                                           Filed 11/19/18
                                                 09/07/16 Page
                                                          Page 73 of
                                                                  of 41
                                                                     9 PageID
                                                                        PageID#:#:3425



          14. The salesman at Showroom Auto told Octavia that she did not get

    approved for financing, but William had been approved, and they would need to

    put an additional $1,000 down.

          15. Octavia did not have an additional $1,000 at the time of purchase, and

    Showroom Auto agreed to accept the payment in two weeks, and provided Octavia

    with a form to sign that permitted Showroom Auto to take the additional $1,000

    from Octavia’s bank account in two weeks.

          16. Showroom Auto prepared a Retail Instalment Contract (the “Contract)

    that listed William as the Buyer and did not contain a Co-Buyer, even though it

    knew that Octavia would be making the payments under the Contract.

          17. The Contract listed a cash price of $33,180.00, including $2,704 in

    sales tax, an amount that was substantially in excess of the advertised price.

          18. Upon information and belief, Showroom Auto increased the price of the

    Vehicle because Exeter Financial is a subprime finance company that imposed

    costs upon Showroom Auto in order to take assignment of the Contract or

    otherwise did not pay the full amount financed at the time of assignment.

          19. The Contract provided for an amount financed of $22,620, an annual

    percentage rate of 16.70%, a total finance charge of $15,462.96, and provided for

    72 monthly payments of $528.93 commencing May 22, 2016.

          20. The Contract was assigned to Exeter Finance Corp. (“Exeter”).




                                            3
Case
   Case
     1:16-cv-04978-ERK-CLP
        1:16-cv-04978-ERK-CLP
                            Document
                               Document
                                     44-31 Filed
                                           Filed 11/19/18
                                                 09/07/16 Page
                                                          Page 84 of
                                                                  of 41
                                                                     9 PageID
                                                                        PageID#:#:4426



          21. Showroom Auto rushed William through the signing of the Contract,

    and he did not notice that the price being charged was substantially in excess of

    the agreed upon price and that the amount financed was $22,620.

          22. Showroom Auto failed to provide Octavia or William with a copy of a

    Buyers Order for the Vehicle.

          23. After receiving the first Exeter invoice and learning that the balance

    owed was $22,620, Octavia contacted Showroom Auto’s general manager, Chris,

    who claimed that the price included a service contract and an “extended warranty”

    and a fee for “reconditioning” the Vehicle, although no reconditioning fee had been

    disclosed by Showroom Auto and no warranty agreement or service contract had

    been itemized on the Contract or provided to the Plaintiffs.

          24. If a service contract was registered in this transaction, this occurred

    without Plaintiffs’ knowledge, and no service contract has been provided them.

                               V.     CAUSES OF ACTION

                              A. TRUTH IN LENDING ACT

          25.         Plaintiffs restate, reallege, and incorporate herein by reference

    all foregoing paragraphs as if set forth fully in this Count.

          26. Showroom Auto violated TILA by increasing the purchase price of the

    Vehicle on account of William’s credit and by charging him more money than he

    would have in a cash transaction.




                                              4
Case
   Case
     1:16-cv-04978-ERK-CLP
        1:16-cv-04978-ERK-CLP
                            Document
                               Document
                                     44-31 Filed
                                           Filed 11/19/18
                                                 09/07/16 Page
                                                          Page 95 of
                                                                  of 41
                                                                     9 PageID
                                                                        PageID#:#:5427



          27. Additionally, if a service contract was included, Showroom Auto

    violated TILA by not separately itemizing the cost of the service contract within

    the itemization of the amount financed that it provided to William.

          28. Alternatively, if a service contract was included, Showroom Auto

    violated TILA by requiring William to charging him the cost of that undelivered

    contract as a condition of financing.

         WHEREFORE, Plaintiffs respectfully request that judgment be entered

  against Defendant Showroom Auto for actual damages, plus additional damages of

  $2,000 plus, attorney fees and costs.


             B. NEW YORK GENERAL BUSINESS LAW §§ 349 AND 350

          29.         Plaintiffs restate, reallege, and incorporate herein by reference

    all foregoing paragraphs as if set forth fully in this Count.

          30. Under New York General Business Law (“GBL”) § 349, deceptive acts

    or practices in the conduct of any business conducted in the State of New York are

    unlawful.

          31. Under GBL § 350, “False advertising in the conduct of any business,

    trade or commerce or in the furnishing of any service is hereby declared unlawful.”

          32. Showroom Auto’s failure or refusal to sell the Vehicle for its advertised

    price is a violation of the GBL §§ 349 and 350, and it has caused Plaintiffs to

    suffer an ascertainable loss of money or property in that they paid more for the

    Vehicle, and became indebted to a greater extent, than if they had been charged

    only the advertised price.



                                              5
CaseCase
     1:16-cv-04978-ERK-CLP
         1:16-cv-04978-ERK-CLP
                            Document
                               Document
                                     44-31 Filed
                                            Filed11/19/18
                                                  09/07/16 Page
                                                            Page10
                                                                 6 of
                                                                   of 941PageID
                                                                          PageID#:#:6 428



             33. Additionally, William signed the Contract and agreed to be liable for

    the payments for Octavia’s Vehicle without compensation, and he is a “Co-Signor”

    within the meaning of the Federal Trade Commission’s Credit Practices Rule, 6

    C.F.R. § 444.3.

             34. Showroom Auto violated the GBL when it obligated William without

    first informing him of the nature of his liability as co-signor, in violation of C.F.R.

    § 444.3(a)(2).

             35. Showroom Auto violated the GBL when it did not provide William with

    a copy of the Notice to Co-Signor required by 16 C.F.R. § 444.3(c).

             36. Showroom Auto further violated the New York General Business Law

    (“GBL”) § 349 by failing to provide Plaintiff with the Buyers Order, Buyer’s Guide

    and other contract documents for at the time he signed the Contract.

             37. By and through its acts, omissions, concealments, and

    misrepresentations, Defendant violated GBL §§ 349 and 350 with false and

    deceptive advertising and with materially misleading and consumer-oriented

    deceptive acts and practices, with a broad impact on consumers at large, and did

    so knowingly or willfully.

             38. Plaintiffs relied upon the false and deceptive advertising.

            WHEREFORE, Plaintiffs respectfully request that judgment be entered

   against Defendant Showroom Auto for their damages, for civil penalties, for

   punitive damages, and for treble damages of up to $1,000, and attorney fees and

   costs.




                                              6
CaseCase
     1:16-cv-04978-ERK-CLP
         1:16-cv-04978-ERK-CLP
                            Document
                               Document
                                     44-31 Filed
                                            Filed11/19/18
                                                  09/07/16 Page
                                                            Page11
                                                                 7 of
                                                                   of 941PageID
                                                                          PageID#:#:7 429



                               C.     COMMON LAW FRAUD


         39.    Plaintiffs restate, reallege, and incorporate herein by reference all

   foregoing paragraphs as if set forth fully in this Count.

         40.    Showroom Auto’s agents intentionally, recklessly and/or negligently

   made misrepresentations to Plaintiffs regarding the price of the Vehicle and the

   amount they would be financing to purchase the Vehicle.

         41.    Showroom Auto’s agents negligently, willfully, intentionally and/or

   recklessly concealed from the Plaintiffs the fact that the Vehicle was going to be

   considerably costlier to them than was represented, and that it had created a

   contract containing more expensive terms than had been agreed to.

         42.    Showroom Auto then assigned the contract with an inflated price to

   Exeter and, based upon that assignment, arranged with the New York Department

   of Motor Vehicles to issue a title that reflected a lien in favor of Exeter.

         43.    That in reliance on Showroom Auto’s false representations as set forth

   in the foregoing paragraphs, Plaintiff William Lovelace entered into a financing

   contract with Showroom Auto.

         44.    Without Showroom Auto’s false representations, Plaintiff William

   Lovelace would not have entered into the financing contract with Showroom Auto.

         45.    Plaintiff William Lovelace has been actually damaged by Showroom

   Auto’s false representations by receiving an automobile loan at a higher price for

   the Vehicle and amount financed than what William and Octavia Lovelace agreed

   to in negotiating the Contract.



                                               7
CaseCase
     1:16-cv-04978-ERK-CLP
         1:16-cv-04978-ERK-CLP
                            Document
                               Document
                                     44-31 Filed
                                            Filed11/19/18
                                                  09/07/16 Page
                                                            Page12
                                                                 8 of
                                                                   of 941PageID
                                                                          PageID#:#:8 430



         46.    Plaintiff William Lovelace has also been actually damaged by

   Showroom Auto’s assignment of the contract to Exeter and by causing a lien with a

   grossly inflated price to be placed in Exeter’s name.

         47.    Plaintiff William Lovelace relied on Showroom Auto’s

   misrepresentations and were induced to purchase the aforementioned automobile.

         48.    Plaintiff Octavia Lovelace was also damaged by these false

   representations, because – as Defendant was aware – William Lovelace was buying

   the Vehicle in his name at Defendant’s suggestion and Octavia Lovelace is

   responsible for making the monthly payments on his behalf.

         49.    As a result of the aforementioned conduct, Plaintiffs suffered damages.

         50.    Showroom Auto’s actions as hereinbefore described were reckless,

   outrageous, willful, and wanton, thereby justifying the imposition of exemplary,

   treble and/or punitive damages.

         WHEREFORE, Plaintiffs respectfully request that this Court enter judgment

   in their favor against Showroom Auto as follows:

                (A)    Actual damages;

                (B)    Punitive damages;

                (C)    Attorney fees, litigation expenses, and costs incurred in bringing
                       this action; and

                (D)    Any other relief this Court deems appropriate and just under
                       the circumstances.




                                             8
CaseCase
     1:16-cv-04978-ERK-CLP
         1:16-cv-04978-ERK-CLP
                            Document
                               Document
                                     44-31 Filed
                                            Filed11/19/18
                                                  09/07/16 Page
                                                            Page13
                                                                 9 of
                                                                   of 941PageID
                                                                          PageID#:#:9 431



                                      JURY DEMAND

         Plaintiffs respectfully request a trial by jury.

   Dated:       September 7, 2016


                                           PLAINTIFFS, WILLIAM J. LOVELACE
                                           And OCTAVIA LOVELACE


                                           By: /s/ Brian L. Bromberg
                                                   Brian L. Bromberg
                                                   One of Plaintiffs’ Attorneys


   Attorneys for Plaintiff

   Daniel S. Blinn
   Consumer Law Group, LLC
   35 Cold Spring Rd. Suite 512
   Rocky Hill, CT 06067
   Tel: (860) 571-0408

   Brian L. Bromberg
   Jonathan R. Miller
   Bromberg Law Office, P.C.
   26 Broadway, 21st Floor
   New York, NY 10004
   Tel: (212) 248-7906




                                              9
Case 1:16-cv-04978-ERK-CLP Document 44-3 Filed 11/19/18 Page 14 of 41 PageID #: 432




               Exhibit B
                                                                                     RETAIL INSTATMENT CONTRACT
              Case 1:16-cv-04978-ERK-CLP    Document 44-3 Filed 11/19/18 Page 15 of 41 PageID #: 433
                               STMPLE FINANCE CHARGE (W¡TH ARBITRATION PROVISION)

                                                           Dealer Number                                          Contract Number

                                                                               Co-Buyer Narhe and Address                                             Seller-Creditor (Name and Address)
                                                                               (lncluding County and Zip Code)
                                                                                                                                                      SHOI¡úROO*! AUTO, LLc
     rilll4t¡ætDETËEÍ                      æñ-                                                                                                        42ûÊ 35TH AVE
     SqrÏ'l oE6E PAR|{ }t' ltaÍË                                                                                                                      LOå|G ISLANDCIïY, fvY 11101

you, the    Bufr (and Co-Buyer, if any), may buy the vehicle below forìcash or on credit. By signing this contract, you.choose to buy the vehicle
on óredit unóer the agreeménts on thé f roni and back of this cohtract. \Ou agree to pay the Seller - Creditor (sometimes "we" ór "us" in this contract)
the Amount Financed and Finance Charge according to the payment schedule below. We will figure your finance charge on a daily basis. The Truth-
ln-Lending Disclosures below are part of this contract.
                                                     Make
 New/Used/Demo                    Year            and Model                                   Vehicle ldentification Number                                         Primary Use For Which Purchased
                                                                                                                                                                   Personal, tam¡ty, or household unless
                                                                                                                                                                        othemise indicated below
                                                 ECÊ                                                                                                   E        business
      TÀBED                    m14               G300ÃwD                               WDDGF8AB6EA88g793                                               n        aqricultural          !
                                FEDERAL                                           D¡NG DISCLOSURES                                                          lnsurance. You may buy the.physical damage insur-
                                                                                                                                 ,Iotal Sale                                                         back) from anyone
                                                                                                                                       Price
                                                                                                                                                       _                                            to us. You are not
                                                                      The amount of              The amount you                 The total cost of                                                   nce to obtain credit
          RATE                       The dollar
     The'cost of                     amount the                       credit provided           will have paid after           your purchase on             unless the box indicating Vendois Single lnterest
    your eredit as                    credit will                        to you or              you have made all               credit, including           lnsurance is required is checked below.
    a yearly rate.                    cost you.                       on your behalf.              payments as                     your down                      lf any insurance is checked below, policies or
                                                                                                    scheduled.                                              certificates from the named insurance companies will

                                                                                                                           $      '1TtrÉ:h                  describe the terms and conditions.
            t8.70                    15,462.96                         22,620.00                    38,(82.96
                                                                  $                             $                                                               Check the insurance you want and sign below:

 Your                         ScheduleWill Be:                                                                       (e) means,an est¡mate                               Optional Credit lnsurance
          Number of                                                            When Payments                                                            !       Credit   Life:   !   Buyer E co-Buyer E eotn
                                                                                  Are Due                                                               n       Credit Disability:   ! Buyer    !
                                                                                                                                                                                                Co-Buyer n Both
                                                                 Monthly beginning                                                                      Premium:
                     72                                                                        É1U2n2016
                                                                                                                                                                Credit
                                                                                                                                                                Credit
                                                                                                                                                        lnsurance Company Name


                                                                                                                                                        Home Office Address


                                                                                                                                                        Credit life insurance and credit disability insurance are
                                                                                                                                                        not required to obtain credit.Your decision to buy or not
                                                                                                                                                        buy credit life insurance and credit disability insurance
   Late Charge. lf payment is not received in full                    within 10          days after it is due, you will pay a late charge               will not be a factor in the credit approval process. They
                                            5                                                                                                           will not be provided unless you s¡gn and agree to pay
   of$            1_O0            or              "/o of   the part of the payment that is late, whichever          is         greater
                                                                                                                                                        the extra cost. lf you choose this insurance, the cost is
   Prepayment. lf you pay off all your debt early, you will not have to pay a penalty.                                                                  shown in ltem 4A of the ltemization of Amount
   Security lnterest. You are gNlng a secur¡ty inteçSt tn the vehicle                                                                                   Financed. Credit life insurance is based on your
   Additional lnformation: See this cont€ct                                                                                about ñonpayment,            original paymênt schedule.This insurance may not pay
   defaùlt, any required repayment in full before                                   date and security interest.                                         all you owe on this contract if you make late payments.
                                                                                                                                                        Credit disability insurance does not cover any increase
  ITEMIZATION OF AMOUNT FINANCED                                                                                                                        in your payment or in the number of payments.
  1 Cash Price (including I                 2"70¡l'{þ            sales tax)                                              $
                                                                                                                                 33.rm-oo       (1)     Coverage for cred¡t life insurance and credit disabil¡ty
                                                                                                                                                        insurance ends on the original due date for the last
  2 Total Downpayment =                                                                                                                                 payment unless a different term for the insurance is
             Your trade-in is a                     tt                     Model              Vehicle ldentification No.
                                                                                                                                                        shown below.
                                    Year            Make

              Gross Trade-ln Allowance                                                                        $                  N'A
              Less Prior Credit or Lease Balance (e)                                                          $                  N'A
              Equals NetTrade ln                                                                              $                 0.00                                      Other Optional lnsurance
                                                                                                              $      il.(xtû.fi)                        !
              + Cash
              + Other                                                                                         $
                                                                                                                                 N'A            ;                          ,.
                                                                                                                                                                          Tvoe of lnsurance
                                                                                                                                                                                     NfA
                                                                                                                                                                                                              Term

              (lf total downpayment is negative, enter'0" and see                 4l below)                                $                    (2)      Premium $

  3 Unpaid Balance of Cash Price (1 minus 2)                                                                               $                    (3)     lnsurance Company Name

  4 Other Charges lncluding Amounts Paid to Others on Your Behalf
      (Seller may keep part of these amounts):                                                                                                          Home Office Address

     A     Cost of Optional Credit lnsurance
           Paid   lo lnsurance Company or Companies                                                                                                     n
           Life                                                               $                NtA                                                                        Type of    lnsurance                Term
                                                                                                                                                                                     IttA
           DisabiliW                                                          $                HtÂ            $
                                                                                                                                 htrÂ                    Premium $
      B    Vendo/s Single lnterest lnsurance                                                                                                             lnsurance Company Name
           Paid to                Comoanv
      G    Other Optional                         to lnsurance                                                                                           Home Office Address                                                   ,I

                         or                                                                                                                                                                                                    ,.
      D    Fees Paid
             to                                            for
             to                                            for
                                                                                                                                ñt/À                     I want the insurance checked above.
             to                                            for                                                $
      E                                    lncluded in
     .F    Governnlent License                  Regislration Fees
                                                                                                                                                            x
                                                                                                                                                            BuKer Signature                                       Date

      G    Goveinment                      of Title Fees

      H                       Waste Tire                                                                                                                    X
                                                                                                                                                         Co-Buyer Signature                                       Date
      I    Other Charges (Seller must identify who is paid and
           descr¡be                                                                                                                                         THIS INSURANCE DOES NOT INCLUDE
             tn                                            for Prior Credit or Lease Balance le)                                                            INSURANCE ON YOUR UABIUTY FOR BODILY
             to                                                                                                                                             INJURY OR PROPERTY DAMAGE.
             to                                            for
             lô                                            fn¡                                                                                                               SINGLE INTEREST INSURANCE (VSl insur-
                                                                                                                                                            ance): lf the preæding box is checked, the Creditor requires VSI
      H      Government Waste Tire Manaqement               $ Filed0.610                                                                                                             x
      I Case     1:16-cv-04978-ERK-CLP Document 44-3
        Other Charges (Seller must identity who ìs paid and
                                                                 '¡,
                                                                     11/19/18 Page  16 of
                                                                                 Co-Buyer     41 PageID #: 434
                                                                                          Signature                                                                                                                                              Date

          describe purpose)
                                                                                                                                                                                      THIS INSURANCE DOES NOT INCLUDE
               to                                                  for Prior Credit or Lease Balance le)                           $-----------¡gr+.                                  INSURANCE ON YOUR LIABILITY FOR BOIXLY
               to s¡iükvRcflIF                4c?,1_   i=          for                                                             $
                                                                                                                                                        II l.rñ                       INJURY OR PROPERTY DAMAGE.
               to                                                  for                                                              $                       N/A
                                                                                                                                    $                                                                   SINGLE INIEBEST INSURANCE (VSl insur-
                                                                   for                                                                                                                ance): lf the preæding box is checked, the Creditor requires VSI
               to                                                                                                                   $
                                                                                                                                                                                      insurance for the initial term of the æntract to protect the Creditor
                                                                                                                                   $                                                  for loss or damage to the vehicle (ællision, fire, lheft).        VSI
               to                                                  for                                                              $                                                 iniurance is forthe Creditor's æle protection. This insurance does
                                                                                                                                                                                      not protect your interest in the vehicle. You may choose the
               t0                                                  for                                                              $
                                                                                                                                                                                      insurance company through which the VSI insurance is
               to                                                  for                                                              $                                                 obta¡ned. lf you elecl to purchase VSI insurance¡$r.g¡gh the
               to                                                                                                                                       i\ltß                         Creditor, the cosl of this insu¡ance is    $       -'-*and is
                                                                                                                                    $
                                                                                                                                                                                      also shown in ltem 48 oflhe ltemization ofAmount Financed. The
                                                                                                                                                                                      coverageß for the ¡nitiâl term of the contract.
5                                                                                                                                                 $

                                                                                                                                                                                       Returned Check Charge: You agree to pay a charge
I   lf tnis box is checked, and if the vehicle is a total loss bêcause it is confiscated, damaged, ôr stolen,
you wil not be liable for the gap amount. The gap amount is the excess, if any, of (1 the amount you would
owe under this contract AS of the date of loss if the veh¡cle were not a total loss and you were to prepay
                                                                                                                                                                                       of   $ 20         if any check you give us is dishonored.

the contract in full (less any refunds we get for cancelling optional insurance, maintenance, servlce oÍ
other contracts), over (2) the sum                            payments and other amounts due because you                                                                             Agreement to Arbitrate: By signing below, you agree that,
b roke promrses tn th tS contract and                        value of the vehicle immed iately before the loss.                                                                      pursuant to the Arbitration Provision on the reverse side of
                                                                                                                                                                                     this contract, you or we may elect to resolve any dispute by
E  lf checked, your last installment payment underthis contract is a balloon paymenl ("Balloon Payment").You have                                                                    neutral, binding arbilration and not by a court aclion. See the
the option to do one or more of the following, as checked, at lhe time the Balloon Payment js due:                                                                                   Arbitration Provision for additional information concerning
                                                                                                                                                                                     the agreement to arbitrate.
        a)   ØYou may pay your Balloon Payment when due.
          b) Ø You may refinance the Balloon Payment. See paragraph                                       1   .e. on the reverse side of this contract for delails

          c)   !       You may sell the vehicle back to us. See paragraph                    1   .e. on the reverse side of this contract ior details. lf you exercise                Buyer Signs X

        this option, g-per             mile for each mile in exoess of                  shown on the odometer will be deducted                                                        Co-Buyer Signs X
          from the sale price.The sale price will also be adjusted for excess wear and use as provided in paragraph 1.e.

                                                                                                                                                                                                                                                        the
                                                                                                    -miles
tf the actual payoff amount ts more                                                                                                                                                                                                                     tn 2
Seller will refund to you any overage                                    recetves from your pnor lienholder of

Buyer Signature                                                                                                                          Co-Buyer Signature X


OPTION:            I    You pay no finance charge if the Amount Financedi item 5, is paid in full on or betore                                                                              , Year            . SELLER'S INITIALS

WARRANTIES
The following                                                                                                           the                           may                                            -
                                                                                                                                                                                                have under the Lemon Laws o¡ for used vehicles,
under the                                                                                                              The                                              not                     is a used vehióle you bought in New York City.
Unless the Seller makes a written warranty or enters                                                           contract w¡thin                                  date of this contract, the Seller makes no warranties on the vehicle. Making
no warranties means that you get no                                                                                   warrant¡es                                        fitness for a


(A)
(B)
(c)



                                                                                                           No       cooLl N G                  OFF PE R OD
    State law does not provr de for a cooling off" or                                                                                            on per¡ oq.for this sale After you sig n this contract,
    you may o n ly cancel ¡t ¡f the se er agrees or for                                                                                         use You cannot cancel th ts contract sr m ply because
    you cha n E e    t m n d Th s not¡ce does not                                                                                                                sales.
The An nual Percentage Rate may be                                                                                                                                 Seller. The Seller may assign this contract
and retain ifs     to recetve a part of
                                                                                                                                                             y0u                                     Any change to this æntract must be in writing
    HOW THIS CONTRACT CAN BE CHANGED. This æntract contains the entire
    and vve must sign it. No oral changes are                       b¡nding.              Buyer Signs                                                                                                    x
    lf any pait of this contract is not valid, all other parts stay valid' We may 0r           enforc¡ng any of                                                                      under this contract without losing them. For example, we

    may exlend the time lor making some payments without extending the time for making others.




                                                                                                                                                                                                               to you, and you were free
                                                                                                                                                                                                                the arbitration provrsron
                                                                                                                                                                                                         n copy when you s¡gned ¡t.


                                                                                                                                                                                                                                     Date
                                                                                                                                                                                                whose name is on the title to the vehicle but


                                                                                                                                                                                                                                             -
    Other owner signs here           X                                                                                                          Address

    Seller   Signs                                                                                             Date                             By     x                                                                            Tille

                                                                                                                                                                              (Assignee) under the terms of Selleis agreement(s) wiih Assignee.
     Seller assigns its interest in lh¡s contract io

                   Assigned with recourse                                                                                    Assigned without recourse                                                        n   Assigned with limited reoourse
                                                                                                                                                                                                                                                  \

                                                                                                                                                                                                  Title
     Seller
                                                       (FEV   4i   14)   U.S. PAÎEÑT NO. D460,782
                          o201{                and       ds Company fO oBDER;wWreysurceæmi                        1-80G344-0996i fax 1-800-531'9055
                          fHE PBINTER MAKES              EXPFESS OR IMPLIED. ASTO CONTEM OB
                          FIÍNESS FOR PURPOSE OFTHIS FOBM CONSULTYOUR OWN LEGAL COUNSEL
                                                                                                                                                                       CUSTOMER/TRUTH fÑ LENDING COPY
                   AGREEMENTS
     Case 1:16-cv-04978-ERK-CLP Document 44-3 Filed 11/19/18 Page 17 of 41 PageID #: 435
        CHARGE AND PAYMENTS                         . All proceeds from insurance, maintenance,
a                                                 We-will figure                                         service, or other contracts we finance for you. This
                                                   at the Annual                                         includes any refunds of premiums or charges from
                                                  of the Amount                                          the contracts.                           .t  -'   :

                                                                                                                      of.3l
                                                                                                     This secures payment                   n this contlact' lÌ
                                                may apply each                                       also secures your   a
                                                                                                                    -sure other              in'this contract.
                                              part of the Finance                                    You will make    title
                                                                                                                          the                si;cuiiry interest
                the unpaid part      Amount Financed                                                 (lien) in the vehicle.You will not allow any other security
    and to other amounts ¡¡ou owe under this -Contract'¡n                                            interest.to be placed on the title without our written
                                                                                        d.




                                                                                                     Annual Percentage Rate shou¡n on the front of this
                                                                                                     contract.
                                                                                                     lf the vehicte is lost or damaged, you agree that we




    lf checked on the front of the contract, you have the                            : .r    -   ,   Jfom what you   owe.      , :.   -
    followino options.
        Payín"Futt. You may pay the Balloon Payment in full
                                                                             3.              IFYOU PAY LATE OR BREAKYOUR OTHER PROMISES
    when due.
                                                                                         a.     You may owe late charges. You will pay a late charge
                                                                                                     on each late payment as shown on the                      front'
                                                                                                     Acceptance of a late payment or late charge does not
                                                                                                     excuse your late payment or mean that you may keep




    permittêd by law. The term of the refinancing will be                                             below). Default means:
    based Ðiî thè amount.refinanced, the rate, and the                                               ..   You do not pay any payment on time;
                            y paynieht. The refinanced                                                     You start a'proceeding         in bankruptcy or one is
                            the sãme aò in this contract if                                          ,_.
                           will be fully paid within 36
    months of the due date of the Balloon Payment.                                                                                                         t of the
    Otherwise, the monthly payment amount rúíl bé'the                                                                                                       part of
    amount needed to fully páy the refinanced amount                                                  the Prepaid Finance Charge and the Finance Charge,
    within 36 months of the due date of the Balloon                                                   any late charges, and any amounts due because you
                                                                                                      defaulted.
                                                                                             c.       You may have to pay collection costs. lf we hire an
                                                                                                      attorney who is not our salaried employee to collect
                                                                                                      what you owe, you will pay the attorney's fee and court
                                                                                                      costs as permitted by law. The maximum attorney's fee
                                                                                                      you will pay will be 15% of the amount you owe.
                                                                             :               d.       We may take the vehicle from you. If you default, we
                                                                                                      may take (repossess) the vehicle from you if we do so
                                                                                                      peacefully and the law allows it. lf your vehicle has an
                                                                                                      electronic tracking device, you agree that we may use
     any other amount owe                             The amount                                      the device to find the vehicle. lf we take the vehicle, any
     you owe will be based                            le's mileage.                                   accessories, equipment, and replacement parts will
     You also must pay us                             of all rePairs                                  stay with the vehicle. lf any personal items are in the
     to the vehicle that are                          mileage and                                     vehicle, we may store them for you at your expense. lf
                                                                                                     Vou do not ask for these items back, we may dispose of
                                                                                                     ,them as the law allows.
                                                                                             e.       How you can get the vehicle back if we take it. lf we
                                                                                 .                    repossess the vehicle, you may pay to get it back. lf two
                                                                                                      things are true, you have the right to get the vehicle
                                                                                                       back by .,paying all past due payments, any late
                                                                         'ir..   .'l   .lì           :-charges; ând any expenses we incurred related to
                                                                                                     'retaking the vehicle, holding it, and preparing it for sale
                                                                                 {'                    (reinstate). First, you must have bought the vehicle
                                                                                                       primarily for personal, family, or household use.
                                                                                                       Second, your only default is a failure to pay an
                                                                                                       instalment payment on time. Otherwise, we willtellyou
                                                                                                       how much to pay to get the vehicle back. Your right to
                                                                                                       get the vehicle back ends when we sell it.
                                                                                             f.        We will sellthe vehicle if you do not get it back. lf
                                                                                                       you do not redeem, we willsellthe vehicle.We will send
                                                                                                       you a written notice of sale before selling the vehicle.
     not limited to:    j.   .,I   .1   .-.
                                                                                                       We wiH apply,the money from the sale, less allowed
       r                                            þing set of four                                   expenses, to the amount you owe. Allowed expenses
                                                   n 1/8 '.inch   of                                   are expenses we pay as a direct result of taking the
                                                             :-¡r: ..-
                                                                                                       vehicle, holding it, preparing it for sale, and selling it.
       o                                                    i 'ii.                                     Attorney fees and court cbsts the'laW permits are also
       .   Repair or replace all dented, scratched, chipped,                                          allowed expenses. lf any money is left (surplus), we will
           rusted or mismatched 'body panels paint';or  ,                                             pay it to you unless the law requires us to pay it to
           vehiele identification items; all dented,                                                  someone else. lf money from the sale is not enough to
           rusted,          broken or missi       trim and                                            pay the amount you owe, you must pay the rest to us.
              front of this                    are
              repairs  of all damag    to the veh icle that IS the result of
                Case 1:16-cv-04978-ERK-CLP Document 44-3                            Filed 11/19/18 Page 18 of 41 PageID #: 436
              excess wear an d US These repal rS inclu de, uút ale
               -. limited
              not          to:
                     nepf ace any tire not part of a matching set of.four
                     oiäñV tire which has less than 1/8 inch of
                     remaining
                 ' Repair      all
                 '   Repair    or
                     rusted or
                     vehicle identif ication i
                     rusted, Pitted, broke
                     work; all scratched,
                     glass; all faultY wind
                      burns orworn areas;and all damage which wotild
                     uä ðovereo by collision or comprehensÍvels                           s. hfJJ  få" ,T:i'. åii#* 9oti9 llr-1n ra nce' ma -         i   n
                                                                                                                                 "u This contract
                     insurance whether or not such insurance                                 tenance, service, or othei contracts'
                                                             ;' ,'''                         máv    cóntain    charges
                                                                                                             -ðêrviõe,  for  optional insurance'
                                            airs before inspection of.                       tãínt""än"e,              or other contracts' lt 1ve
                                            estimated costs of such                  *-:;-. läpóiJ"ðé thó vehicle;'we. may claim benefits' under
                                                                                                                                     iefuirds of
                                                                                                these contracts-ãno ðancel them to obtain
                                          are not made Prior to Your
                                       us. lf you disagree with the                             ;eat*d   ¿ñãrges to reduce what you owe or repair.th.e
                                                                                                üäñi"re.                    total- loss because it is
                                                                                                           lf the'vehicle is a
               estimated costs of repairs, yoú may have. the repairs                            cóntecateO, damaged' or stolen, we may claim benefits
               maOe at your expensé priorio your sale of the vehicle                            under these contracts and cancel them to oolaln
               to us.                                                                            refunds of unearned charges to reduce what you owe'
2.        YOUR OTHER PROMISESTO US                                                        Used Car Buyers Guide- The informatio-n-you se.e ol
               lf the vehicle is damaged, destroyed , or missing.                   4:
          a                                                                               t-tr-ñ¡ñoowform for this vehicle is part of this contract.
               The following ParagraPh does not applY if the box in the                   infottãtion on the window form overrides any
               GAP Waivei Notice on the front of this contract IS                         ðöñitarv provisions in the contract of sale:
                checked.
                You agree to pay us all you owe under lh" 99lll1t
                                                                                          õäËñ -iranélát¡on: Guía para compradores  que   ve  en
                                                                                                                                                 de
                                                                                                                                                  el
                                                                                          vétriculos  usados.   La  información
                even ñthe vehic[e is damaged, destroyecl.' or mrsslng'                    iõimu¡ár¡o de la ventanilla  para  este  v-ehbulo   forma
                                                             if the vehicle
                ii," tòttã and conditions o-f your liabilitydescribed   in a               bãiiã ¿er presente conträto. La información del
                ¡s ãamàgó0, destroyed, or missing are                                     iJrtiurãt¡ô iè-ia Ûentanilla deia sin efecto toda
                                              The document       is a part of
                ;;p;áiãd"ðument you sign.                                                  äì;ö;i"ióh eñ contrario contenida'en el contrato de
                this contract.                                                             venta.
          b_    Ül-¡tio ine vehicle. You agree not to remove the
                uJi"Í" iiom tne U.S. or Canãda, or to sell,.rent, lease'            5.'
                ;; iá;.f"r, any interest in the vehicle or this contract
                *itnórf our written permission' You agree not to
                                            suse, seizure, confiscation, or
                                                  anY rePair bills, storage
                                                  n the vehicle, You agree
                                                  asli'for it.
          c. Securitv lnterest-
             VJJ";¡Vã us ã sècur¡tv intèrest       in:                  ''  '
                 T"Ìi;;"hi"r"  ã"ä'ári ôãits òl óooos instatled in iü.                                     Law
                 .   All money or good's receivõd  (proceeds)   for the   '
                                                                                                       law and the law   d 'thêstate gf our addrgss shown
                     vehicle;                                                             ,   on the front of this contract aPPIY to thlp.qoltrag!:
                 .   All insurance, maintenance, service, or               other
                     contracts we finance for You; and
                                                                                                                     DEFENSES WHICH
                                                             GoNTRACT lS SU BJECT TO ALL CLAIMS AND
 NOTICE: ANY HOLDER OF THIS CONSUMER CREDIT                                                     OBTAINED       PU RSUANT     HERETO OR                        .
 THE DEBTOF COULD ASSERT AGAINST lne selueR
                                                                Or GOODS      OR   SERVICES
                                                                                                                                   PAID BY
                                                                    BY THE DEBTOR SHALL NOT EXCEEf)                 AMOUNTS
 WITH THE PROCEEDS HEREOF. R ECOVERY HEREUNDER
 THE DEBTOR HEREUNDER.
                                                                                                                    use. ln all othêr cases,
                                                           obtained primarily for personal , family, or household
 The preceding NOTICE aPPlies o nly to goods or services                                       or defenses   the  Buyer (debtor) maY have
                                                                   of this contract anY claims
 Buyer will not assert against any subsequeñt holder or assignee                         under this  contract.
                                                        vehicle or equipment obtained
 agáinst the Seller, or against the manufacturer of the



     2.

          ARBITRATIONS.
     3.       DlscovERy AND RIGHTSTO       APPEA!|-!!                  loN ARE GENERALLY MOne ulm¡reo
              youANDwEwour-ó'nïvÈiÑ'öoÚnru                             ÀvÀÍt.ÀelllNARBlrRArloN'
Case 1:16-cv-04978-ERK-CLP Document 44-3 Filed 11/19/18 Page 19 of 41 PageID #: 437
Case 1:16-cv-04978-ERK-CLP Document 44-3 Filed 11/19/18 Page 20 of 41 PageID #: 438




               Exhibit C
Case
 Case1:16-cv-04978-ERK-CLP
       1:16-cv-04978-ERK-CLP Document
                              Document44-3
                                       40 Filed
                                           Filed 09/20/17
                                                 11/19/18 Page
                                                          Page 121ofof1941PageID
                                                                           PageID#:#:376
                                                                                      439


 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                                   X
 WILLIAM J. LOVELACE and OCTAVIA
 LOVELACE,

                                 Plaintiffs,                   REPORT AND
                                                               RECOMMENDATION
                                                                16 CV 4978(ERK)(CLP)
 SHOWROOM AUTO,LLC,

                                 Defendant.
                                                    X

 POLLAK,United States Magistrate Judge:

        On September 7, 2016, plaintiffs William J. Lovelace and Octavia Lovelace ("plaintiffs")

 commenced this action against Showroom Auto, LLC ("defendant" or "Showroom"), an automobile

 dealer located on Long Island, New York,for alleged violations ofthe Truth in Lending Act("TILA"),

 15 U.S.C. §§ 1601,^ seq.. and New York's Deceptive Acts and Practices and False Advertising

 statutes. General Business Law("GBL")§§ 349 and 350. (Compl.'               2-4).

        On November 3, 2016, plaintiffs moved, pursuant to Rule 55 of the Federal Rules of Civil

 Procedure, for entry of default. The Clerk of Court entered default on November 4, 2016. On January

 20, 2017, plaintiffs moved for defaultjudgment.

        While that motion was pending, defendant filed a cross motion on January 27,2017, seeking to

 vacate and set aside the default, pursuant to Rule 55 of the Federal Rules of Civil Procedure, on the

 grounds that counsel for defendant could demonstrate excusable neglect in failing to respond to the

 Complaint. Defendant also cross moved, pursuant to Rule 12(b)(6) of the Federal Rules of Civil

 Procedure, to dismiss plaintiffs' Complaint because plaintiffs had entered into an agreement with

 defendant which obligated the parties to arbitrate any disputes. The Honorable Edward R. Korman


'Citations to "Compl." refer to the initial Complaint filed by the Lovelaces on September 7, 2016.

                                                        1
Case
 Case1:16-cv-04978-ERK-CLP
       1:16-cv-04978-ERK-CLP Document
                              Document44-3
                                       40 Filed
                                           Filed 09/20/17
                                                 11/19/18 Page
                                                          Page 222ofof1941PageID
                                                                           PageID#:#:377
                                                                                      440


 granted defendant's motion to vacate the default on February 6,2017, and on April 12, 2017, referred

 the Cross Motion to Dismiss and/or Compel Arbitration to the undersigned to prepare a Report and

 Recommendation.


        For the reasons set forth below, it is respectfully recommended that defendant's Cross Motion

 to Compel Arbitration and Motion to Dismiss be granted in part and denied in part.


                                       FACTUAL BACKGROUND




 A. Plaintiffs' Allegations as to the Hidden Car Fees

        On April 7, 2017, Octavia Lovelace and her father, William Lovelace, went to defendant

 Showroom Auto to inquire about a 2014 Mercedes-Benz C Class they had seen listed online for

 $23,981.00. (Compl.^ 9). Although Octavia Lovelace planned to be the primary driver of the vehicle,

 she did not qualify for financing. (Id ^ 14). Therefore, the buyer on the Retail Instalment Contract

("Contract") is listed solely as William Lovelace, not Octavia. (Id ^ 16; Def.'s Mem.,^ Ex. F).

 However, plaintiffs allege that defendant knew that Octavia would be making the car payments and

 would be the driver ofthe car. (Compl.113).

        The Contract lists $33,180.00 as the total purchase price for the car. (Compl.^17; Def.'s

 Mem.,Ex. F). On April 7, 2017, Octavia put down $10,000 toward the purchase price ofthe vehicle.

(Compl. II12). The parties also made arrangements to pay an additional $1,000 from Octavia's bank

 account toward the down-payment within two weeks ofthat date. (Id H 15). Plaintiffs allege that they

 did not receive a Buyer's Order for the vehicle and that William Lovelace was rushed through the

 signing of the Contract. (Id     21-22).




 ^ Citations to "Def.'s Mem." refer to the Memorandum of Law in Support of Defendant's Cross Motion to
 Vacate Default and to Dismiss Plaintiffs' Claim, filed by Showroom on January 30, 2017.
Case
 Case1:16-cv-04978-ERK-CLP
       1:16-cv-04978-ERK-CLP Document
                              Document44-3
                                       40 Filed
                                           Filed 09/20/17
                                                 11/19/18 Page
                                                          Page 323ofof1941PageID
                                                                           PageID#:#:378
                                                                                      441


         At the time of the sale, the Contract was assigned to Exeter Finance Corp., which has not been

 sued as a defendant in this action. (Def.'s Mem., Ex. F). Although the Contract listed a cash price of

 $33,180.00, and Octavia had already paid a total of$11,000 in a down-payment, immediately upon

 receiving the first invoice from Exeter, plaintiffs learned that the balance owed was $22,620.00 instead

 of the $22,180.00 that they had expected. (Compl. H 23). This amount included an extended warranty

 and a fee for reconditioning the vehicle. (Id.) Plaintiffs allege that defendant had not disclosed the

 reconditioning fee and had not itemized the warranty agreement or service contract. (Id.          23-24).

         Plaintiffs argue that Showroom Auto violated TILA by increasing the vehicle's purchase price

 based on William's credit. (Id ^ 26). They argue that by not itemizing certain costs, such as a service

 contract, within the itemization ofthe amount financed, defendant has also violated Section 359 of the

 GBL which prohibits deceptive acts in business, and Section 310 of the GBL which prohibits false

 advertising. (Id     27,29-32).



 B. Defendant's Response to the Claims


         Defendant contends that this was an "ordinary used car transaction" which plaintiffs voluntarily

 executed. (Def.'s Mem. at 4). Defendant maintains that its online advertisement stated explicitly that

 "sales prices do not include Used Vehicle Recon. Fee, Prep, Tax & DMV Fees. See Dealer for details."

(Merceus Decl.^ ^ 15, Ex. A). It also contends that its salesman advised plaintiffs that in addition to

 the basic sales price listed on the advertisement, the car was subject to this reconditioning fee, and

 indeed, Octavia Lovelace signed an acknowledgment that this fee was explained to her. (Id ^16,Ex.

 B). Defendant alleges that the remainder of the sum charged to plaintiff was for a theft deterrent




 ^ Citations to "Merceus Decl." refer to the Declaration of Bernard Merceus, dated January 27, 2017.

                                                       3
Case
 Case1:16-cv-04978-ERK-CLP
       1:16-cv-04978-ERK-CLP Document
                              Document44-3
                                       40 Filed
                                           Filed 09/20/17
                                                 11/19/18 Page
                                                          Page 424ofof1941PageID
                                                                           PageID#:#:379
                                                                                      442


 protection plan, a New York State Department of Motor Vehicles Registration Fee, and state sales tax.

(Id 1119).

         Defendant asserts that Octavia Lovelace's credit was "not sufficient to support a loan large

 enough to purchase the car so William Lovelace agreed to make the purchase in her place. The

 dealer's fee to arrange the financing was $1,340.00." (Pollack DecL* H 20). On the whole, defendant

 maintains that the transaction was"open and above board in all respects." (Id.)


 C. The Arbitration Clause

         According to defendant, the Retail Instalment Contract entered into by plaintiffs sets forth the

 method by which the buyer and seller would litigate disputes. (Id H 13; Def.'s Mem.,Ex. F). The

 Arbitration Provision is included on the last page of the six-page Contract, and is in its own box

 separated from the rest of the document language. (Id.) At the top of the box, the lettering is in bold,

 capital letters. (Merceus Deck IH 25-26; Def.'s Mem.,Ex. F). It states:

                                        ARBITRATION PROVISION
              PLEASE REVIEW -IMPORTANT - AFFECTS YOUR LEGAL RIGHTS.

         The subsequent provision notes that "either you or we may choose to have any dispute between

 us decided by arbitration and not in court or by jury trial." (Id) It also provides that "discovery and

 rights to appeal in arbitration are generally more limited than in a lawsuit, and other rights that you and

 we would have in court may not be available in arbitration." (Id; Pis.' Mem. at 7). The Provision

 continues:


                 Any claim or dispute, whether in contract, tort, statute or otherwise
                 (including the interpretation and scope ofthis Arbitration Agreement,and
                 the arbitrability of the claim or dispute), between you and us or our
                 employees, agents, successors or assigns, which arises out of or relates to
                 your credit application, purchase, or condition of this vehicle, your
                 purchase or financing contract or any resulting transaction or relationship

 '* Citations to "Pollack Deck" refer to the Declaration of Ira Pollack, dated January 27, 2017.

                                                         4
Case
 Case1:16-cv-04978-ERK-CLP
       1:16-cv-04978-ERK-CLP Document
                              Document44-3
                                       40 Filed
                                           Filed 09/20/17
                                                 11/19/18 Page
                                                          Page 525ofof1941PageID
                                                                           PageID#:#:380
                                                                                      443


               (including any such relationship with third parties who do not sign your
               purchase or financing contract) shall, at your or our election, be resolved
               by neutral, binding arbitration and not by a court action....

(Id.)

        On the third page ofthe Contract, directly above the signature lines for the buyer and seller, the

 bolded text reads as follows:

                You agree to the terms of this contract. You confirm that before you
                signed this contract, we gave it to you,and you were free to take it and
                review it. You acknowledge that you have read both sides of this
                contract, including the arbitration provision on the reverse side,
                before signing below.

(Def.'s Mem., Ex. F). Both William Lovelace and a representative for Showroom signed the

 Instalment Contract. Octavia Lovelace did not sign the document. (Id).

        Defendant seeks to enforce this arbitration provision of the Contract, arguing that the language

 requires arbitration as the parties' chosen dispute resolution method. (Def.'s Mem. at 8). Defendant

 also notes that federal policy strongly favors the enforcement of arbitration clauses in contracts. (Id at

 11).

        Plaintiffs raise a number of issues in response. First, they contend that because Octavia did not

 sign any pages of the Contract, she cannot be compelled to arbitrate. (Pis.' Mem. at 2-3). Plaintiffs

 cite to a string ofcases to argue that "the claims of Octavia Lovelace, who was not a signatory to the

 arbitration clause ... should not be dismissed on account ofthose provisions." (Id at n.5).

        Second, plaintiffs argue that the arbitration clause is unenforceable because two of the other

 sales documents mention "court" as a dispute resolution forum. (Id at 10). The purchase order

 provides that "in the event of litigation same shall be instituted only in a court of competent

 jurisdiction." (Id; Merceus Decl.^ 10, Ex. E). Additionally, the Customer Acknowledgment form

 similarly provides that "in the event of litigation same shall be instituted only in the court ...."
Case
 Case1:16-cv-04978-ERK-CLP
       1:16-cv-04978-ERK-CLP Document
                              Document44-3
                                       40 Filed
                                           Filed 09/20/17
                                                 11/19/18 Page
                                                          Page 626ofof1941PageID
                                                                           PageID#:#:381
                                                                                      444


(Def.'s Mem.,Ex. M). Plaintiffs argue that because the parties have entered into inconsistent dispute

 resolution provisions, there has been no mutual assent to arbitrate. (Pis.' Mem. at 9).

         Finally, plaintiffs assert that even ifthe arbitration clause is enforceable in certain cases,

 defendants did not properly elect arbitration in this case. (Id. at 8). Plaintiffs argue that "defendant

 could have elected arbitration by either initiating an arbitration proceeding or by filing a motion under

 § 3 ofthe FAA to have this action stayed pending arbitration," but that, in this case,"it has done

 neither." (Id) Plaintiffs therefore argue that the Court should decline to compel arbitration.


                                                DISCUSSION


    I.       Enforceabilitv of Arbitration Agreement


             A. Legal Standard

         In order to determine whether a claim should be submitted to arbitration, courts generally

 assess I) whether the parties had an agreement to arbitrate; 2)the scope of that agreement; 3) whether

 Congress intended the asserted claims to be nonarbitrable; and 4)whether to stay the balance of the

 proceedings pending arbitration if some, but not all, of the claims are subject to arbitration. Guvden v.

 Aetna. 544 F.3d 376, 382(2d Cir. 2008).

         The Supreme Court and the Second Circuit have generally enforced agreements to arbitrate,

 noting that there is a strong federal policy in favor of promoting arbitration consistent with legislative

 intent. The Federal Arbitration Act,9 U.S.C. § I ^s^.("FAA"), provides that "[a] written provision .

..to settle by arbitration ... shall be valid, irrevocable, enforceable, save upon such grounds as exist at

 law or in equity for the revocation of any contract." 9 U.S.C. § 2. See AT&T Mobilitv v. Concepcion.

 563 U.S. 33,344-45 (2011); Arciniaga v. General Motors Corp.. 460 F.3d 231, 234(2d Cir. 2006).

 The FAA "leaves no place for the exercise of discretion by a district court, but instead mandates that

 district courts shall direct the parties to proceed to arbitration on issues as to which an arbitration

                                                       6
Case
 Case1:16-cv-04978-ERK-CLP
       1:16-cv-04978-ERK-CLP Document
                              Document44-3
                                       40 Filed
                                           Filed 09/20/17
                                                 11/19/18 Page
                                                          Page 727ofof1941PageID
                                                                           PageID#:#:382
                                                                                      445


 agreement has been signed." Genesco v. T. Kakiuchi. 815 F.2d 840(2d Cir. 1987)(citations and

 quotations omitted). Based on this strong federal policy, a broad agreement to arbitrate creates a

 presumption of arbitrability which may only be overcome by "positive assurance that the arbitration

 clause is not susceptible of an interpretation that covers the asserted dispute." Holick v. Cellular Sales

 ofNew York. LLC.802 F.3d 391, 395(2d Cir. 2015)(quoting Smith/Enron Cogeneration Ltd. P'ship

 V. Smith Cogeneration Int'L 198 F.3d 88,99(2d Cir. 1999).



             B. Arbitrabilitv of TILA and GBL Claims

         As an initial matter, neither party appears to dispute that TILA claims or claims under the GBL

 are arbitrable.




                   1) TILA Claims

         The purpose ofthe Truth in Lending Act("TILA")is "to assure a meaningful disclosure of

 credit terms so that the consumer will be able to compare more readily the various credit terms

 available ... and to protect the consumer against inaccurate and unfair credit billing and credit card

 practices." 15 U.S.C. § 1601. To accomplish this goal, TILA requires creditors to disclose certain

 information and in a particular manner. TILA requires a "lender or creditor to provide 'a written

 itemization ofthe amount financed,' including 'each amount that is or will be paid to third persons by

 the creditor on the consumer's behalf, together with an identification of or reference to the third

 person.'" Pierre v. Planet Automotive. 193 F. Supp. 3d 157, 164(E.D.N.Y. 2016)(intemal citations

 omitted).

         According to the regulations implementing the TILA,a finance charge is "imposed directly or

 indirectly by the financial institution either as an incident to or as a condition of an extension of

 consumer credit," not including any charge of a type payable in a comparable cash transaction (such as
Case
 Case1:16-cv-04978-ERK-CLP
       1:16-cv-04978-ERK-CLP Document
                              Document44-3
                                       40 Filed
                                           Filed 09/20/17
                                                 11/19/18 Page
                                                          Page 828ofof1941PageID
                                                                           PageID#:#:383
                                                                                      446


 taxes, title, licenses or registration fees). 12 C.F.R. § 226.4(a). (See also Pis.' Mot. Def. J. at 8).^

 Since this finance charge could be hidden in the total cost charged to a consumer, TILA "requires clear

 and accurate disclosures by creditors to consumers of any finance charge that the consumer will bear

 under the credit transaction." Diaz v. Paragon Motors. 424 F. Supp. 2d 519, 529(E.D.N.Y. 2006); see

 also 15 U.S.C.§ 1638(a)(4).

          As "numerous courts have found TILA claims to be arbitrable," plaintiffs do not dispute that

 the underlying TILA claims are arbitrable. ^In re Currency Conversion Fee Antitrust Litig.. 265 F.

 Supp. 2d 385,408(S.D.N.Y. 2003)(citing cases).


                 2) GBL Sections 349 and 350

          Similarly, claims under Sections 349 and 350 ofthe New York GBL may be resolved through

 arbitration. S^ Kuehn v. Citibank. No. 12 CV 3287, 2012 WL 6057941, at *5(S.D.N.Y. Dec. 6,

 2012).

          New York GBL §§ 349 and 350 broadly prohibit "deceptive acts or practices in the conduct of

 any business, trade or commerce or in the furnishing of any service in this state ..." N.Y. Gen. Bus.

 Law § 349 (a). Deceptive acts are defined as those that are "likely to mislead a reasonable consumer

 acting reasonably under the circumstances." Horowitz v. Strvker Corp.,613 F. Supp. 2d 271,286

(E.D.N.Y. 2009)(quoting Oswego Laborers' Local 214 Pension Fund v. Marine Midland Bank. N.A..

 85 N.Y.2d 20, 26,647 N.E.2d 741, 745,623 N.Y.S.2d 529, 533)(1995).

          Similar to the TILA claim described above, plaintiffs do not argue that GBL claims are not

 arbitrable. Instead, they oppose arbitration on the grounds that they did not agree to arbitrate, and

 contend that, therefore, defendant's motion to compel arbitration should be denied.



 ^ Citations to "Pis.' Mot. Def. J." refer to Plaintiffs' Memorandum of Law in Support of Motion for Judgment
 on Default, filed January 20, 2017.

                                                       8
Case
 Case1:16-cv-04978-ERK-CLP
       1:16-cv-04978-ERK-CLP Document
                              Document44-3
                                       40 Filed
                                           Filed 09/20/17
                                                 11/19/18 Page
                                                          Page 929ofof1941PageID
                                                                           PageID#:#:384
                                                                                      447


            C. Whether the Parties Agreed to Arbitrate

        In determining whether the parties agreed to arbitrate this dispute, the Court looks to the

 language ofthe Contract at issue and applies ordinary state contract law.      First Options of Chicago

 V. Kaplan, 514 U.S. 938, 939(1995). This is because arbitration itself is "a matter of contract." Rent-

 A-Center. West v. Jackson. 561 U.S. 63,65 (2010). Thus, general contract provisions govern the

 enforceability of the arbitration agreement, and, similarly, contract defenses such as fraud can serve as

 a defense. Id ^citing Doctor's Assocs.. Inc. v. Casarotto. 517 U.S. 681,687(1996)).



                1) William Lovelace

                    a) Agreement to Arbitrate

        Looking to the language ofthe Instalment Contract, on the top of the first page of the Contract,

 directly underneath the title "Retail Instalment Contract," there appears the language "Simple Finance

 Charge(With Arbitration Provision)." (Def.'s Mem.,Ex. F)(emphasis added).

         The actual Arbitration Provision is set forth on page 6 of the Contract. It unequivocally

 provides that either party "may choose to have any dispute between us decided by arbitration and not

 in court or by jury trial." (Def.'s Mem.,Ex. F). Not only does this language appear delineated in its

 own separate box and highlighted by a bolded capitalized title — "ARBITRATION PROVISION -

 PLEASE REVIEW -IMPORTANT - AFFECTS YOUR LEGAL RIGHTS" — but it is followed

 by a second reference on the third page of the agreement reminding buyers that they agree to the terms

 ofthe Contract, and that they have read both sides of the Contract, including the arbitration provision

 on the reverse side. This language:"you acknowledge that you have read both sides ofthis contract,

 including the arbitration provision on the reverse side, before signing below," appears directly above

 the signature lines ofthe Contract. In this case, William Lovelace signed the Contract. (Id)
Case
 Case1:16-cv-04978-ERK-CLP
      1:16-cv-04978-ERK-CLP Document
                             Document44-3
                                      40 Filed
                                          Filed09/20/17
                                                11/19/18 Page
                                                          Page10
                                                               30ofof19
                                                                      41PageID
                                                                         PageID#:#:385
                                                                                    448


        Thus,the language ofthe Contract clearly sets forth the Arbitration clause; it is not hidden or

 concealed in tiny typeface that a buyer might not see.


                     b) Scope of Arbitration Agreement

         Moreover, the scope of the arbitration language is extremely broad, encompassing "any claim

 or dispute, whether in contract, tort, statute or otherwise," arising out of or relating to the "credit

 application, purchase, or condition of the vehicle. (Id) It also includes the interpretation ofthe

 arbitration clause itself and "the arbitrability ofthe claim or dispute."(Id)

        In reviewing the same boilerplate arbitration language that it is in this Contract, this Court, in a

 prior case, noted the breadth of the agreement and concluded that TILA claims are covered by it. See

 Cho V. JS Autoworld. 97 F. Supp. 3d 351 (E.D.N.Y. 2015). The Court in Cho highlighted the

 language that "any claim or dispute...(including the interpretation and scope of this Arbitration

 Agreement, and the arbitrability of the claim or dispute)... shall, at your or our election, be resolved

 by neutral, binding arbitration and not by a court action"(emphasis added). Id at 357. In the Cho

 court's view, this "broad scope""clearly encompasse[d]" the plaintiffs underlying TILA claims. Id

         In light of the broad language of the Contract, the Court finds that the agreement to select

 arbitration "clearly encompassed" the claims raised by plaintiffs' Complaint, including the TILA and

 GBL claims.




                     c) Lack of Signature

         Neither party has raised a concern that the parties did not sign the separate "agreement to

 arbitrate." The agreement to arbitrate that appears in a box in the upper right hand comer ofthe

 Contract on page 3 contains its own signature lines, in addition to the signature lines that appear on

 page 6 at the end of the Contract. (See Def.'s Mem., Ex. F). This agreement to arbitrate reads:"By

                                                       10
Case
 Case1:16-cv-04978-ERK-CLP
      1:16-cv-04978-ERK-CLP Document
                             Document44-3
                                      40 Filed
                                          Filed09/20/17
                                                11/19/18 Page
                                                          Page11
                                                               31ofof19
                                                                      41PageID
                                                                         PageID#:#:386
                                                                                    449


 signing below, you agree that, pursuant to the Arbitration Provision on the reverse side ofthis contract,

 you or we may elect to resolve any dispute by neutral, binding arbitration and not by a court action.

 See the Arbitration Provision for additional information concerning the agreement to arbitrate." (Id.,

 Ex. F). While William Lovelace signed the Contract on page 6, the signature lines in this box have

 been left blank. (Id.)

        Nonetheless, even if the parties(presumably plaintiffs) had raised the argument that the

 agreement to arbitrate was invalid because they did not sign this provision, courts have held that, in

 order for an arbitration provision to be valid, there need only be proof that the parties intended to be

 bound by such an agreement; a signature is not required. See Cho v. JS Autoworld,97 F. Supp. 3d at

 356(holding that "indeed, even ifthe Agreement had not been signed by either party, the Court could

 still find that a valid arbitration agreement existed")(quoting BeautvKo v. Fedex, No. 14 CV 0037,

 2015 WL 224361, at *3(S.D.N.Y. Jan. 16, 2015)). Furthermore, the court in Cho recently held that

 "[w]hile the FAA mandates that arbitration agreements be in writing, it does not require that they be

 signed." Cho v. JS Autoworld,97 F. Supp. 3d at 356. This principle is reflected in New York's

 arbitration statute, which simply requires a "written agreement" to submit a controversy to arbitration;

 it does not require that this agreement be signed. See N.Y. C.P.L.R. § 7501.


                    d) Inconsistent Dispute Resolution Provisions

                                    i. The Parties' Arguments


         Plaintiffs contend that because there are "inconsistent dispute-resolution provisions, there has

 been no mutual assent to arbitrate." (Pis.' Mem. at 9)(citing NAACP of Camden Countv East v.

 Foulke Management Corp.("Foulke"). 421 N.J. Super 404, 24 A.3d 111(N.J. Super. Ct. App. Div.

 2011)). Plaintiffs rely on the court's decision in Foulke. where the contract documents at issue

 contained different arbitration clauses, each having various rules about the nature and location ofthe

                                                      11
Case
 Case1:16-cv-04978-ERK-CLP
      1:16-cv-04978-ERK-CLP Document
                             Document44-3
                                      40 Filed
                                          Filed09/20/17
                                                11/19/18 Page
                                                          Page12
                                                               32ofof19
                                                                      41PageID
                                                                         PageID#:#:387
                                                                                    450


 arbitration forum, inconsistent provisions about the time limit in which arbitration must be initiated,

 and assorted descriptions of the costs of arbitration. 421 N.J. Super at 431, 24 A.3d at 794. The court

 found that "viewed in their totality, the arbitration provisions scattered among the [different contract

 documents] are too plagued with confusing terms and inconsistencies to put a reasonable consumer on

 fair notice of their intended meaning." Id

        Plaintiffs argue that the documents in this matter contain similar inconsistencies, with the Retail

 Instalment Contract requiring arbitration but the other documents referring to resolution of disputes in

"court." Specifically, plaintiffs point to the mention of"a court" in the third paragraph ofthe

 Customer Acknowledgment, which reads: "... in the event of litigation same shall be instituted only in

 the court at 89-17 Sutphin Blv, Jamaica, New York ...." (Def.'s Mem.,Ex. M)(emphasis added).

 Plaintiffs also note that the Vehicle Purchase Agreement refers to litigation in a "court of competent

jurisdiction." (Def.'s Mem.,Ex. F)(emphasis added). They contend that these two provisions in the

 Acknowledgment and in the Vehicle Purchase Agreement render the arbitration clause in the Retail

 Instalment Contract too confusing and therefore unenforceable.


                                   ii. Analvsis

        In considering the plaintiffs' arguments, the Court notes first that Foulke is an out-of-state

 decision interpreting New Jersey law and is not binding on this case for a variety of reasons. First, the

 facts ofthe case are distinguishable from the ones at hand. In this case, unlike in Foulke. there is only

 one arbitration provision appearing in the Retail Instalment Contract, and its terms are clear. While the

 Customer Acknowledgment form summarizes provisions from the other documents, including a

 provision about the conditions for recovering possession of the car, the customer's responsibility to

 insure the vehicle, and the responsibility ofthe customer if the check bounces, it contains no mention

 of arbitration. Moreover, while the Acknowledgment form contains a choice of law provision and

                                                     12
Case
 Case1:16-cv-04978-ERK-CLP
      1:16-cv-04978-ERK-CLP Document
                             Document44-3
                                      40 Filed
                                          Filed09/20/17
                                                11/19/18 Page
                                                          Page13
                                                               33ofof19
                                                                      41PageID
                                                                         PageID#:#:388
                                                                                    451


 provides that "litigation as per the terms of this agreement" shall be instituted in a specific state court,

 the reference to "this agreement" indicates an intention to have disagreements related to the Customer

 Acknowledgment form litigated in state court.^ In this case, the claims at issue arise under the Retail

 Installment Contract, not the Customer Acknowledgment agreement.^



                       e) Effect of Assignment

         Plaintiffs note that the Instalment Contract was assigned by defendant to a third party, Exeter

 Finance Corp. They argue that because the Instalment Contract is the only document that refers to the

 arbitration clause, and Showroom Auto is no longer a party to the Contract, having assigned it to

 Exeter, the forum selection clauses in the other documents should govern this dispute. (Pis.' Mem. at

 13).

         However, the arbitration clause in the Contract specifies that it covers any dispute "between

 you and us or our employees, agents, successors or assigns, which arises out of or relates to your credit

 application, purchase, or condition ofthis vehicle, this contract or any resulting transaction or

 relationship (including any such relationship with third parties who do not sign this contract). ..

"(Def.'s Mem., Ex. F.)(emphasis added). The clause continues: "This Arbitration Provision shall

 survive any termination, payoff or transfer of this contract."(emphasis added).




 ^ This Court need not assess the validity ofthe Customer Acknowledgment agreement here, since the
 disagreement at issue does not arise under it. However, the Court notes that the last paragraph ofthe Customer
 Acknowledgment contains a sentence that the "parties [to] this agreement... waive all right to a trial by jury in
 any proceeding, action or counterclaim." (Def.'s Mem., Ex. M).

 ^ As discussed supra, this Court notes that TILA is a disclosure rule requiring clear and conspicuous disclosures,
 in meaningful sequence, in writing, and in a form the consumer may keep. See 15 U.S.C. § 1637. While a
 plaintiff need not have been provided a form to bring a TILA violation suit, in this case, it seems clear that
 plaintiffs' TILA claims arise out ofthe form they were given; they do not argue that they were not given the
 disclosures at all.

                                                        13
Case
 Case1:16-cv-04978-ERK-CLP
      1:16-cv-04978-ERK-CLP Document
                             Document44-3
                                      40 Filed
                                          Filed09/20/17
                                                11/19/18 Page
                                                          Page14
                                                               34ofof19
                                                                      41PageID
                                                                         PageID#:#:389
                                                                                    452


        Even though the Contract was assigned to Exeter the same date it was signed, the Court finds

that the arbitration provision survived such assignment. The Arbitration Agreement,therefore, is valid

 as between the Lovelaces and Showroom, as well as the Lovelaces and Exeter; any ofthe parties could

seek to enforce it, as Showroom has in this case.



                   f) Fraud

        Although plaintiffs do not expressly allege fraud and misrepresentation, they claim that

 William was "rushed" to sign the Contract, implying that he was somehow misled or did not become

 aware ofthe Contract's terms. (Compl.      21-22). Under New York law, a plaintiff claiming fraud in

 the course of a contract must prove, by clear and convincing evidence, a material misrepresentation or

 omission offact made knowingly by the defendant with the intent to defraud,the plaintiffs reasonable

 reliance, and the resulting damage. See, e.g.. Bank of America v. Bear Steams. 969 F. Supp. 2d 339

(S.D.N.Y. 20131: see also Ramirez v. Naf1 Coon Bank.91 A.D.3d204,989N.Y.S.2d 280(2011)

(finding that plaintiff stated a cause of action for fraud when plaintiff, an "uneducated Spanish-

 speaking Honduran immigrant on disability and food stamps," was led to a dealership through "false

 promises of a cash prize or a free cruise," and proceeded to sign paperwork, written only in English, to

 buy three cars). In the Lovelace's case, there are no facts alleged suggesting that defendant made a
 misrepresentation or omitted any information relevant to the arbitration agreement that would induce

 them sign the agreement in reliance thereof. There are also no facts indicating that William has a low
 level of education or speaks a language other than English that might make him more potentially

 vulnerable for exploitation in reviewing a contract. The record is devoid of any facts that would

 suggest fraud or misrepresentation in the signing ofthe Contract or in the arbitration provisions
 generally.




                                                    14
Case
 Case1:16-cv-04978-ERK-CLP
      1:16-cv-04978-ERK-CLP Document
                             Document44-3
                                      40 Filed
                                          Filed09/20/17
                                                11/19/18 Page
                                                          Page15
                                                               35ofof19
                                                                      41PageID
                                                                         PageID#:#:390
                                                                                    453


        Thus, while the record mentions that William was "rushed," without any other indicators of

fraud, there is no basis on which to conclude that there was bad faith or fraud involved here.


                    g) Defendant Failed to Commence Arbitration

        Plaintiffs argue that there is a procedure that defendant failed to follow in order to elect

 arbitration. (Pis.' Mem. at 7). They maintain that defendant has not followed the proper procedure to

 elect arbitration, relying on the language within the arbitration clause providing that "either you or we

 may choose to have any legal dispute decided by arbitration ..." as well as the subsequent sentence,

"any claim or dispute ... shall, at your or our election ..." (Def.'s Mem., Ex. F). As discussed supra,

 plaintiffs argue that "defendant could have elected arbitration by either initiating an arbitration

 proceeding or by filing a motion under § 3 ofthe FAA to have this action stayed pending arbitration,"

 but that, in this case,"it has done neither."

        In citing § 3 of the FAA,however, plaintiffs fail to cite the very next section,9 U.S.C. § 4,

 which specifically provides:"a party aggrieved by the alleged failure, neglect, or refusal of another to

 arbitrate under a written agreement for arbitration may petition any United States district court ...for

 an order directing that such arbitration proceed in the manner provided for in such agreement." 9

 U.S.C. § 4. The statutory language itself thus specifically provides that a party may request arbitration

 of its claims when parties have agreed in writing to arbitrate and one party has instead filed its claims

 in a court.


        In light of the above, this Court respectfully recommends a finding that defendant's procedure

 to compel arbitration as to William Lovelace is appropriate.




                                                      15
Case
 Case1:16-cv-04978-ERK-CLP
      1:16-cv-04978-ERK-CLP Document
                             Document44-3
                                      40 Filed
                                          Filed09/20/17
                                                11/19/18 Page
                                                          Page16
                                                               36ofof19
                                                                      41PageID
                                                                         PageID#:#:391
                                                                                    454


                2) Octavia Lovelace

        The same principles apply to Octavia Lovelace, even though she did not sign the arbitration

 provision. The Second Circuit has "made clear that a nonsignatory party may be bound to an

 arbitration agreement if so dictated by the 'ordinary principles of contract and agency.'" Thomson-

 CSF. S.A. V. American Arbitration Ass'n. 64 F.3d 773 {2d Cir. 1995)(quoting McAllister Bros.. Inc.

 V. A&S Transp. Co.,621 F.2d 519, 524(2d Cir. 1980)). This Circuit has recognized five theories for

 binding nonsignatories to arbitration agreements: 1)incorporation by reference; 2)assumption; 3)

 agency; 4) veil-piercing/alter ego; and 5)estoppel. Id at 776; see also Arthur Andersen LLP v.

 Carlisle, 556 U.S. 624,631 (2009)(explaining that "'traditional principles' of state law allow a

 contract to be enforced by or against nonparties through 'assumption, piercing the corporate veil, alter

 ego, incorporation by reference, third-party beneficiary theories, waiver and estoppel'"). A party "is

 estopped from denying its obligation to arbitrate when it receives a 'direct benefit' from the contract

 containing an arbitration clause." American Bureau of Shipping v. Tencara Shipvard, 170 F.3d 349,

 353(2d Cir. 1999)(finding estoppel where a shipyard's contract with a safety and design classification

 organization led to a "direct benefit" for the non-signatory owners, namely, lower insurance rates and

 the ability to sail under a foreign flag); see also LaRoss Partners v. Contact 911. 874 F. Supp. 2d 147

(E.D.N.Y. 2012)(defining "direct" benefits as ones that "flow directly from the agreement" and

 "indirect" benefits as "incidental to the contract," occurring when the "non-signatory benefits from the

 contractual relationship between the signatories but not the contract itself). In this case, Octavia

 Lovelace has received a "direct benefit" from the Retail Instalment Contract- namely, the financing

 for, and ultimately the use of, the car.

         The cases relied on by plaintiffs on this issue differ from the one at hand. In those cases, there

 were multiple unrelated plaintiffs suing the same defendants on different contracts. See, e.g.. Lafayette

 Texaco. Inc. v. Smith. No.08 CV 406, 2010 WL 653494, at *4(M.D. Ala. Feb. 19, 2010); Midwest
                                                     16
Case
 Case1:16-cv-04978-ERK-CLP
      1:16-cv-04978-ERK-CLP Document
                             Document44-3
                                      40 Filed
                                          Filed09/20/17
                                                11/19/18 Page
                                                          Page17
                                                               37ofof19
                                                                      41PageID
                                                                         PageID#:#:392
                                                                                    455


 Financial Holdings. LLC v. P&C Ins. Systems. Inc.. No.07-3156, 2007 WL 4302436, at *4(C.D. 111.

 Dec. 7, 2007). Some of the contested contracts between the plaintiffs and the defendants contained

 arbitration provisions while others did not. Id The Lafayette and Midwest courts compelled

 arbitration for some, but not all, ofthe plaintiffs in those cases depending on what their contracts

 provided. ^Lafavette Texaco. Inc. v. Smith. 2010 WL 653494, at *4(finding that "although it

 makes perfect sense, in terms ofjudicial economy,to arbitrate all of the plaintiffs' claims together

 because they bring identical claims" against the defendant, because two ofthe plaintiffs each had their

 own distinct contracts with the defendant, the defendant was "entitled to arbitrate v^th only the

[plaintiffs] that agreed to do so in contract"); Midwest Financial Holdings. LLC v. P&C Ins. Systems.

 Inc.. 2007 WL 4302436, at *4(compelling arbitration for one ofthe plaintiffs and the defendant based

 on their signed licensing agreement, but denying defendant's motion to compel arbitration where the

 other plaintiffs did not have a similar agreement).

        In this case, on the other hand, both William and Octavia Lovelace's claims emerge from the

 same contract. Thus, because Octavia received a direct benefit from the Instalment Contract and her

 claims in this action, like William's claims, arise from this same Instalment Contract, the Court

 respectfully recommends that Octavia Lovelace be compelled to arbitrate her claims as well. An

 arbitration agreement must be enforced "notwithstanding the presence of other persons who are parties

 to the underlying dispute but not to the arbitration agreement." Cosmotek Mumessillik Ve Ticaret Ltd.

 Sirkketi v. Cosmotek USA.Inc. 942 F. Supp. 757,760(D. Conn. 1996)(quoting Moses H. Cone

 Memorial Hosd. v. Mercury Constr.. 460 U.S. 1, 20, 103 (1983)).

        Accordingly, for the reasons set forth above,the Court respectfully recommends that

 defendant's motion to compel arbitration be granted as to both plaintiffs.




                                                       17
Case
 Case1:16-cv-04978-ERK-CLP
      1:16-cv-04978-ERK-CLP Document
                             Document44-3
                                      40 Filed
                                          Filed09/20/17
                                                11/19/18 Page
                                                          Page18
                                                               38ofof19
                                                                      41PageID
                                                                         PageID#:#:393
                                                                                    456


     II.       Motion to Dismiss

           Defendant moves to dismiss the plaintiffs' claims in favor of arbitration, but plaintiffs argue

 that a stay is appropriate. (Def.'s Mem. at 13-14; Pis.' Mem. at 9). The Second Circuit recently

 clarified that in the case of a motion to dismiss based on an agreement to arbitrate, courts should grant

 a mandatory stay pending arbitration instead of granting the motion to dismiss. Katz v. Cellco

 Partnership. 794 F.3d 341, 346(2d Cir. 2015). A mandatory stay enables parties to "proceed to

 arbitration directly, unencumbered by the uncertainty and expense of additional litigation, and

 generally precludes judicial interference until there is a final award." Id at 346. The text ofthe FAA

 itself provides that "upon any issue referable to arbitration under an agreement in writing for such

 arbitration, the court in which the suit is pending, upon being satisfied that the issue involved in such

 suit or proceeding is referable to arbitration under such an agreement, shall on application of one ofthe

 parties stay the trial of the action until such arbitration has been had in accordance with the terms of

 the agreement." 9 U.S.C. § 3; see generallv Carvant Fin. LLC v. Autoguard Advantage Corp.. 958 F.

 Supp. 2d 390, 398(E.D.N.Y. 2013)(applying Section 3 of the FAA).

           Since the TILA claims confer subject matter jurisdiction on this court, it is respectfully

 recommended that the action be stayed and that the court retain jurisdiction over this matter for the

 limited purpose of reviewing the arbitration award.^




 ® Defendant asks this Court to transfer the matter to state court per the Vehicle Purchase Agreement and the
 Customer Acknowledgment form if the Court does not compel arbitration. (Def.'s Mem. at 1). However,since
 the Court in this case does compel arbitration, the Court need not address defendant's alternative arguments for
 transferring the matter to state court.

                                                        18
Case
 Case1:16-cv-04978-ERK-CLP
      1:16-cv-04978-ERK-CLP Document
                             Document44-3
                                      40 Filed
                                          Filed09/20/17
                                                11/19/18 Page
                                                          Page19
                                                               39ofof19
                                                                      41PageID
                                                                         PageID#:#:394
                                                                                    457


                                             CONCLUSION


         In light of the foregoing, the Court respectfully recommends that Showroom's motion to

compel arbitration be granted as to both plaintiffs. It is further recommended that the Court issue a

stay pending the outcome of the arbitration. The Court respectfully recommends that the defendant's

 motion to dismiss plaintiffs' claims be denied without prejudice at this time.

         Any objections to this Report and Recommendation must be filed with the Clerk ofthe Court,

 with a copy to the undersigned, within fourteen(14)days of receipt of this Report. Failure to file

objections within the specified time waives the right to appeal the District Court's order. See 28

 U.S.C. § 636(b)(1); Fed. R. Civ. P. 6(a), 6(d), 72; Caidorv. Onondaga Ctv. 517 F.3d 601,604(2d Cir.

2008).

         The Clerk is directed to send copies ofthis Report and Recommendation to the parties either

electronically through the Electronic Case Filing(BCF)system or by mail.

         SO ORDERED.


 Dated: Brooklyn, Ngw York
         September^ ?2017                                /s/ Cheryl Pollak
                                                 Cheryl L.P^ak
                                                 United States Magistrate Judge
                                                 Eastern District of New York




                                                    19
Case 1:16-cv-04978-ERK-CLP Document 44-3 Filed 11/19/18 Page 40 of 41 PageID #: 458




              Exhibit D
    Case 1:16-cv-04978-ERK-CLP Document 44-3 Filed 11/19/18 Page 41 of 41 PageID #: 459


Brian L. Bromberg

From:                ecf_bounces@nyed.uscourts.gov
Sent:                Tuesday, October 10, 2017 4:04 PM
To:                  nobody@nyed.uscourts.gov
Subject:             Activity in Case 1:16-cv-04978-ERK-CLP Lovelace et al v. Showroom Auto, LLC Order Adopting
                     Report and Recommendations


This is an automatic e‐mail message generated by the CM/ECF system. Please DO NOT RESPOND to this e‐mail 
because the mail box is unattended.  
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and 
parties in a case (including pro se litigants) to receive one free electronic copy of all documents filed electronically, if 
receipt is required by law or directed by the filer. PACER access fees apply to all other users. To avoid later charges, 
download a copy of each document during this first viewing. However, if the referenced document is a transcript, the 
free copy and 30 page limit do not apply. 

                                                      U.S. District Court 

                                                 Eastern District of New York 

Notice of Electronic Filing  
 
The following transaction was entered on 10/10/2017 at 4:03 PM EDT and filed on 10/10/2017  
Case Name:          Lovelace et al v. Showroom Auto, LLC
Case Number:        1:16‐cv‐04978‐ERK‐CLP     




Filer:               
Document Number: No document attached  

Docket Text:  
ORDER ADOPTING REPORT AND RECOMMENDATIONS The report and recommendation of
the Magistrate Judge, unopposed, is adopted in it's entirety. Showroom's motion to compel
arbitration be granted as to both plaintiffs; the case is stayed pending the outcome of the
arbitration; and the defendant's motion to dismiss plaintiffs' claims is denied without
prejudice and with leave to renew. Ordered by Judge Edward R. Korman on 10/10/2017. (Susi,
PaulaMarie)  

 
1:16‐cv‐04978‐ERK‐CLP Notice has been electronically mailed to:  
 
Brian L. Bromberg     brian@brianbromberg.com, brian.bromberg@gmail.com, mike@bromberglawoffice.com 
 
Ira B. Pollack     irabpollack@yahoo.com 
 
Daniel Scott Blinn     dblinn@consumerlawgroup.com, dorapfernandez@consumerlawgroup.com, 
lminer@consumerlawgroup.com 
 
1:16‐cv‐04978‐ERK‐CLP Notice will not be electronically mailed to:  
 

                                                               1
